DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing of 11/20/2019. Claims 1-20 are pending and have been considered below.



Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art reference considered related; 
Elluswamy et al. (US 2022/0107651) discloses a system and method for predicting three dimensional features for autonomous driving with time period and sampling rate is configured based on speed, braking [para53];
Karnik et al. (US 2021/0049837) discloses a system and method for speed estimation where one of sampling rates for different windows is used [fig 3-5];
 None of the prior art references of record taken alone or in combination, disclose, teach or fairly suggest a system and method comprising receiving by a device, data identifying network constraints associated with networks connected to vehicle devices of vehicles, and data identifying data collection constraints, receiving by the device and from the vehicle devices, data identifying vehicle device constraints associated with the vehicle devices, determining, by the device, first sampling rates, first time periods, second sampling rates, and second time periods for collecting vehicle data from the vehicle devices based on the data identifying the network constraints, the data identifying the data collection constraints, and the data identifying the vehicle device constraints, wherein the first sampling rates are different than the second sampling rates, receiving by the device and from the vehicle devices, first vehicle data provided at the first sampling rates and for the first time periods, and second vehicle data, provided at the second sampling rates and for the second time periods, training by the device, a machine learning model with the first vehicle data and the second vehicle data to generate a trained machine learning model, receiving, by a device, data identifying particular network constraints associated with a particular network connected to a particular vehicle device of a particular vehicle, receiving by the device and from the particular vehicle device, data identifying particular vehicle device constraints associated with the particular vehicle device, determining by the device, a third sampling rate, a third time period, a fourth sampling rate, and a fourth time period for collecting vehicle data from the particular vehicle device based on the data identifying the particular network constraints, the data identifying the data collection constraints, and the data identifying the particular vehicle device constraints, receiving by the device and from the particular vehicle device, third vehicle data, provided at the third sampling rate and for the third time period, and fourth vehicle data, provided at the fourth sampling rate and for the fourth time period, wherein the third sampling rate is different than the fourth sampling rate, processing by the device, the third vehicle data and the fourth vehicle data, with the trained machine learning model, to identify a driving behavior or an issue associated with the particular vehicle, and performing by the device, one or more actions based on the driving behavior or the issue associated with the particular vehicle; as in claim 1, and prior art fails to disclose a device as in claim 8 and computer readable medium as in claim 15. The aspects as summarized above are neither anticipated nor obviated by the prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIRDEPAL SINGH whose telephone number is 571-270-1688.  The examiner can normally be reached on 8:30am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIRDEPAL SINGH/Primary Examiner, Art Unit 2631